DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 33-35 and 40-46 are allowable. Claims 21-23, 25-32, and 37-39 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I and Group II and among Species II-A and Species II-B, as set forth in the Office action mailed on 06/25/2020, is hereby withdrawn and claims 21-23, 25-32, and 37-39 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and arguments filed 04/09/2021 have been fully considered and are persuasive.
The prior art references do not teach nor render obvious all the cumulative limitations of independent claim 33 with particular attention to “a liquid compound essentially consisting of propylene glycol (PG)…having a crystallization temperature of the urease inhibitor…of less than 0 °C”. Specifically, Cigler (EP 2032589 B1) discloses a similar liquid composition consisting essentially of the urease inhibitor NBPT and PG [pg. 5, first row]. However, while Cigler shows the NBPT-PG solution crystallizes at -20 °C [0022], it is not clear whether the initiation of crystallization (i.e. crystallization temperature) is below 0 °C. For instance, the NBPT-PG solution of the prior art could have crystallized above the claimed limitation of 0 °C and still be crystallized at -20 °C.
Additionally, McKnight et al (US 9,637,420) exemplifies several compositions comprising NBPT and PG, amongst other solvents, (see Examples 1 and 3 and Table 1 [col. 8, 9, 12]) wherein the chill point, indicative of the crystallization temperature, is below about -20 °C (-5 °F) comprising NBPT and PG (example 18). However, the singular composition that consists only of NBPT and PG (see Example 18 and Table 1 [col. 11, 12]) has a chill point of 7 °C (46 °F). 
Moreover, a further search showed Hayes (US 9,822,044 B2) (2015) also teaches a liquid NBPT formulation comprising 83% PG, 10% NBPT, 5% dimethyl carbonate solvent (DMC) and 2% dye (see Formulation 1 in Table 1 [col. 18] and general ranges at [col. 4 lines 47-52]) and defines liquid to mean a solution that is liquid from about -20 °C to about 60 °C [col. 4 lines 33-37]. However, Hayes does not explicitly teach crystallization temperature. 
Even still, McKnight et al and Hayes do not explicitly disclose it is not obvious to expect NBPT-PG solution to achieve a crystallization below 0 °C as claimed. However, Bobeck et al (EP . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        




/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731